DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 23 February 2021, the specification and claims were amended. In the Applicant’s supplemental reply of 5 March 2021, the claims were amended. Based on these amendments, the objections to the claims set forth in the previous office action have been withdrawn (except for one objection to claim 12 repeated below), and an objection to claim 18 and rejections under 35 U.S.C. 112 have been added. In addition, the rejections under 35 U.S.C. 102 and 103 set forth in the previous office action have been withdrawn based on the amendments. However, new prior art rejections are provided for claims 18-21.

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
In claim 12, the period at the end of line 5 should be replaced with a comma.
In claim 18, the first instance of “the tire axial direction” should be replaced with “a tire axial direction” for consistency with the other claims. See claim 2, for example.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “The tire” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 20 are rejected based on their dependency from claim 18.
Claim 22 recites the limitation “the vertical grooves”. There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 1, which recites “a vertical groove” and “the vertical groove”. There is no antecedent basis for a second vertical groove. In addition, claim 22 recites that the vertical grooves are “connected to only one first lateral groove and to only one sipe”, which suggests the presence of multiple first lateral grooves and sipes. However, claim 1 only refers to “a first lateral groove”, “the first lateral groove”, and “a sipe”. It is unclear how many first lateral grooves and sipes are required by claim 22. Furthermore, it is not accurate to state that the Applicant’s vertical grooves are connected to only one first lateral groove and to only one sipe. Each of the Applicant’s vertical grooves is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. EP 1,695,844 (“Kaiser”), cited in an IDS.
Regarding claim 21, Kaiser discloses a tire comprising a tread portion (see paragraph 1 of the attached translation; see also Figure 1) comprising:

wherein the land region is provided with
first lateral grooves extending from the first edge toward the second edge and terminating within the land region (see Id.),
vertical grooves connected with the first lateral grooves, extending in the tire circumferential direction, the vertical grooves having two end portions terminating within the land region (see Id.),
sipes connected with the vertical grooves and extending therefrom toward the second edge (see Id.), and
through grooves completely crossing the land region, the through grooves being separated in the circumferential direction to define blocks (see Id.),
wherein each block includes one of the first lateral grooves, one of the vertical grooves and one of the sipes (see Id.).


    PNG
    media_image1.png
    955
    825
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0135150 (“Kiwaki”).
Regarding claim 18, Kiwaki discloses a tire (the pneumatic tire 10; see Figure 1 and paragraph 75) comprising a tread portion (the tread 12; see Figure 1 and paragraph 76) comprising:
a land region defined between a first edge extending in a tire circumferential direction and a second edge extending in the tire circumferential direction (the blocks 20 between the main groove 14 and the rightmost circumferential groove 16 in Figure 1; see paragraph 79 as well as the annotated portion of Figure 1 provided below),
wherein the land region is provided with
a first lateral groove (one of the lateral grooves 24 located in the land region identified above; see Figure 1 and paragraph 79 as well as the annotated portion of Figure 1 provided below) extending from the first edge toward the second edge and terminating within the land region (see Figure 1 and annotated Figure 1),
a vertical groove (the circumferentially extending portion of one of the lateral grooves 18; see Figure 1 and paragraph 79 as well as the annotated portion of Figure 1 provided below) connected with the first lateral groove (see Figure 1 and annotated Figure 1), extending in the tire circumferential direction (see Id.), the vertical groove having two end portions terminating within the land region (see Id.), and
a sipe (one of the sipes 22 extending from the vertical groove identified above; see Figure 1 and paragraph 85 as well as the annotated portion of Figure 1 provided below) Id.),
when the vertical groove is divided into three groove portions having a same length in the tire circumferential direction, the first lateral groove is connected with a center groove portion positioned at a center in the tire circumferential direction of the three groove portions (see Id.).
Kiwaki also discloses wherein a difference between an angle θ1 at which the first lateral groove is oriented with respect to the tire axial direction and an angle θ2 at which the sipe is oriented with respect to the tire axial direction is less than 10° (see Id.). Kiwaki does not explicitly disclose that the angle θ2 is between 25° to 35°. However, it can be seen from Figure 1 and annotated Figure 1 that the angle of the sipe relative to the tire axial direction is approximately 15°. In addition, Kiwaki discloses that, as sipes get closer to being parallel to the tire axial direction, the edge effect increases, and, as sipes get closer to being parallel to the tire circumferential direction, the drainage effect increases. See paragraph 22. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the angle of the sipes relative to the tire axial direction if it was desired to increase the drainage effect, as taught by Kiwaki. Given that the angle of Kiwaki’s sipe is already approximately 15° in Figure 1, it is expected that such a modification would result in an angle between 25 and 35° in at least some circumstances.


    PNG
    media_image2.png
    597
    412
    media_image2.png
    Greyscale


Regarding claim 19, Kiwaki discloses wherein a distance in the tire circumferential direction between an end of a groove center line of the first lateral groove at a second edge side and a center position of the vertical groove in the tire circumferential direction is smaller than a groove width of the first lateral groove (see Figure 1 and annotated Figure 1).

claim 20, Kiwaki discloses wherein the sipe is connected with the center groove portion (see Figure 1 and annotated Figure 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 8, 10, 11, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Design Patent No. D870,021 (“Mishima 1”).
Although the claims at issue are not identical, they are not patentably distinct from each other because Mishima 1 claims the tire shown in Figures 1-8 and these figures disclose all the structural features of claims 1-3, 5, 7, 8, 10, 11, and 16-22 of the present application. In particular, see Figure 8 of Mishima 1 and compare with Figure 1 of the present application. See also MPEP 804(II)(B)(4).

Claims 1-3, 5, 7, 8, 10, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Design Patent No. D830,956 (“Mishima 2”).


Response to Arguments
The Applicant’s arguments filed 23 February and 5 March 2021 with respect to the prior art rejections have been fully considered and are persuasive. Specifically, the Examiner agrees that the references and combinations relied upon in the previous office action fail to meet all the limitations of the amended claims. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Kaiser (for claim 21) and Kiwaki (for claims 18-20). Notably, the rejections of claims 18-20 based on Kiwaki have been converted from rejections under 35 U.S.C. 102 to rejections under 35 U.S.C. 103 based on the Applicant’s amendments.

Allowable Subject Matter
Claims 4, 6, 9, 12, and 13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1-3, 5, 7, 8, 10, 11, 16, and 17 would be allowable upon the filing of suitable terminal disclaimers. Claim 22 would be allowable if 
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose a tire comprising a tread portion with a land region having: a first lateral groove extending from a first edge of the land region; a vertical groove connected with the first lateral groove, the vertical groove extending in the tire circumferential direction and having two ends portions terminating within the land region; and a sipe connected with the first vertical groove and extending therefrom towards a second edge of the land region, wherein the two end portions of the vertical groove are closed ends not connected to any sipes or grooves, as required by independent claim 1.
In much of the relevant prior art, the corresponding first lateral groove and vertical groove are connected so as to form an L shape. In such an arrangement, the two end portions of the vertical groove fail to meet the limitation that they are closed ends not connected to any sipes or grooves. While the first lateral groove and vertical groove of Kiwaki relied upon for the rejection of claim 1 in the office action of 24 November 2020 do not form an L shape, the vertical groove of Kiwaki is connected to another lateral groove (see Figure 1) and, as such, does not meet the limitation that the two end portions of the vertical groove are closed ends not connected to any sipes or grooves. Also note the various sipes in Figure 1 of Kiwaki.
Claims 2-13, 16, 17, and 22 contain allowable subject matter based on their dependency from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774